Citation Nr: 1207969	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his October 2007 substantive appeal, the Veteran indicated that he wanted a Travel Board hearing; however, in March 2010, the Veteran withdrew his request for a Travel Board hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDING OF FACT

The preponderance of the evidence reflects that, throughout the pendency of the Veteran's claim, his service-connected PTSD has been manifested by an occupational and social impairment with reduced reliability and productivity due to flashbacks, sleep disturbance with nightmares, occasional exaggerated startle response, anxiety, depression, and hypervigilance.  The Veteran experiences disturbances and changes in motivation and mood manifested by increased irritability, daily anger outbursts, little interest in activities, poor energy and motivation, and occasional panic attacks.  He also experiences impaired judgment, and the evidence shows he has difficulty establishing and maintaining effective relationships, as he reports experiencing self-isolation, impaired relationships with family members, and having few friends.  The evidence does not show symptoms that more nearly approximate the criteria for a 70 percent rating, as the Veteran has generally denied having suicidal or homicidal ideation or plans during the appeal period and he has consistently denied having obsessive or ritualistic behavior.  His speech has never been found to be illogical, obscure, or irrelevant, his orientation has been intact, and he is generally described as well-groomed and able to maintain personal hygiene.  There is no evidence that he has demonstrated near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, supra, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  

Review of the record reveals that, in January 2007, prior to the initial rating decision that granted service connection for PTSD in May 2006, the Veteran was advised of the evidence and information necessary to substantiate his service connection claim and the responsibilities of the Veteran and VA in obtaining such evidence.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nevertheless, the Board notes that, in January 2009, the Veteran was also advised of the information and evidence needed to substantiate his increased rating claim (i.e., evidence showing his service-connected disability had increased in severity), the evidence and information necessary to establish a disability rating and an effective date, and of the relevant diagnostic codes and potential "daily life" evidence.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  Thus, the Board finds that all required notice has been provided to the Veteran.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was afforded VA/QTC examinations in April 2005, April 2009, and May 2011.  Neither the Veteran nor his representative have argued that the examinations were inadequate for rating purposes, and a review of the examination reports reveal no inadequacies.  As such, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  

In summary, the Board finds VA has satisfied its duties to inform and assist the Veteran at every stage in this case and, thus, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Service connection for PTSD was established in May 2006, and the RO assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from December 23, 2005.  The Veteran disagreed with the disability rating assigned to his service-connected disability, which is the basis of the current appeal.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

The pertinent evidence of record consists of VA/QTC examination reports dated April 2005, April 2009, and May 2011, VA outpatient treatment records dated from 2006 to 2010, an undated counseling report from P.P., which was received in March 2010, and lay statements submitted by the Veteran, his wife, and a friend.  

The preponderance of the evidence shows that the Veteran's PTSD is manifested by flashbacks, sleep disturbance with nightmares, occasional exaggerated startle response, and hypervigilance.  The evidence consistently describes the Veteran as well-groomed and oriented to time, person, and place, with speech predominately described as normal.  The Veteran's thought process is variously described as well-associated, appropriate, and normal, with thought content reported as normal, with no reports or notations of delusions or hallucinations, and no evidence of suicidal or homicidal ideations during the pendency of this appeal.  See VA/QTC examination reports, VA outpatient treatment records, and March 2010 counseling report.  

Despite the foregoing, as noted above, the evidence shows the Veteran experiences periods of increased anger and irritability, which affect his ability to interact with people, including his family.  In this regard, the preponderance of the evidence shows that the Veteran has disturbances and changes in motivation and mood, as he and other lay persons have reported that he has daily anger outbursts and occasional road rage.  The Veteran has also reported feeling anxious and depressed, with little interest in activities and poor energy and motivation.  He has also reported experiencing panic attacks about once a week, which occur when he is scared or in large crowds.  See VA/QTC examination reports and VA outpatient treatment records; see also lay statements from the Veteran, B.W., and P.P., dated February 2007 and October 2009.  

The evidence of record variously describes the Veteran's judgment as adequate, limited, poor, and fair.  See April 2005 and April 2009 VA examination reports; December 2007 VA outpatient treatment record.  At the May 2011 VA examination, the Veteran was noted to have a mild memory impairment; however, the preponderance of the other evidence reflects that his short-term, long-term, and remote memory are normal and well-preserved.  See April 2005 and April 2009 and VA/QTC examination reports and VA outpatient treatment records

As to the Veteran's social relationships, the evidence reflects that he has little to no contact with his children and that he stays to himself, which results in him avoiding crowds and not having a lot of friends.  See April 2009 VA/QTC examination report.  While the Veteran has been married to his current wife for more than 15 years, he has variously described his relationship with his wife as good with difficult times, decent, and strained.  See VA/QTC examination reports.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of 50 percent disability rating throughout the pendency of the claim, as the evidence shows PTSD symptoms resulting in an occupational and social impairment, with reduced reliability and productivity due to disturbances in motivation and mood, impaired judgment, and difficulty establishing and maintaining effective relationships.  In making this determination, the Board notes that the evidence shows the Veteran has suffered from anxiety, depression, and chronic sleep impairment, which are criteria under the 30 percent rating; however, the additional evidence showing changes in his motivation and mood, with increased irritability, impaired judgment, and difficulty establishing and maintaining effective relationships reflects an increased level of severity of PTSD symptomatology that more nearly approximates the level of disability contemplated by a 50 percent rating.  

However, the Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 70 percent rating.  Indeed, the Veteran has generally denied having any suicidal or homicidal ideation or plans during the pendency of this claim and appeal, and the evidence consistently shows he does not demonstrate any obsessive or ritualistic behavior.  In addition, his speech has never been found to be illogical, obscure, or irrelevant, his orientation has been intact, and he is generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran's has reported experiencing depression, there is no evidence that he has demonstrated near-continuous panic or depression that affects his ability to function independently, appropriately and effectively.  

In evaluating this claim, the Board notes that the evidence shows the Veteran has impaired impulse control, as he is noted to have increased irritability which results in anger outbursts.  While impaired impulse control is one of the symptoms listed under the 70 percent disability rating, the Board notes that there is no lay or medical evidence of record that shows his impaired impulse control has resulted in any periods of violence.  See October 2009 lay statement from B.W., VA/QTC examination reports and VA outpatient treatment records.  Therefore, the Board finds that the evidence of impaired impulse control does not reach the level of severity contemplated by the 70 percent rating and does not, alone, warrant the grant of a 70 percent disability rating in this case.

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD is manifested by a moderate occupational and social impairment and warrants no more than a 50 percent disability rating throughout the claim and appeal.  This finding is supported by the GAF scores reflected in the preponderance of the evidence, which range from 58 to 65, and denote symptoms that are no more than moderate or reflect moderate difficulty in social, occupational, or school functioning.  See April 2009 and May 2011 VA/QTC examination reports; December 2007 VA outpatient treatment record.  The Board notes that the Veteran has been assigned GAF scores of 47 and 48 during the pendency of this appeal; however, the Board finds that the preponderance of the evidence, including the clinical findings associated with the reported GAF scores, shows the Veteran's PTSD symptoms more nearly approximate a moderate occupational and social impairment.  

In making this determination, the Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent evaluation.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a disability rating higher than 50 percent assigned herein.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of flashbacks, nightmares, anxiety, depression, irritability, and difficulty with interpersonal relations are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran has been employed during the appeal as a manager at a mobile home park.  While there is evidence that suggests the Veteran works in a protected work environment and could not sustain in a normal working environment, the Veteran has consistently reported having no problems with his supervisor and co-workers and he has denied any time lost from work due to his claimed disability.  See March 2010 counseling report; see also April 2009 and May 2011 VA/QTC examination reports.  Therefore, while the Veteran's PTSD has some effect on his employability, this is contemplated by the 50 percent rating assigned for his PTSD.  As such, the evidence does not show that the Veteran is unemployable due to service-connected disability, and further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 50 percent disability rating, but no higher, for service-connected PTSD.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to an initial 50 percent disability rating, but no higher, is warranted for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


